Citation Nr: 0811497	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-26 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, as secondary to 
service-connected left ankle disability. 
 
2.  Entitlement to an increased rating for left ankle 
osteochondroma with distal /tibia involvement, currently 
evaluated as 30 percent disabling. 
 
3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) that denied an evaluation in 
excess of 30 percent for left ankle osteochondroma with 
distal /tibia involvement, service connection for depression, 
and a total rating based on unemployability due to service-
connected disability.

The veteran was afforded a personal hearing at the RO in 
September 2004.  The transcript is of record.  

Following review of the record, the issues of entitlement to 
an increased rating for left ankle osteochondroma with distal 
/tibia involvement, and a total rating based on 
unemployability due to service-connected disability will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Depression was first clinically indicated many years 
after discharge from active duty.  

2.  There is competent clinical evidence of record that 
depression is not secondary to a service-connected left ankle 
disability.


CONCLUSION OF LAW

Depression is not proximately due to or the result of 
service-connected left ankle disability. 38 U.S.C.A. §§ 1110, 
5107, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has depression that is 
secondary to his severe service-connected left ankle 
disorder.  He presented testimony on personal hearing in 
September 2004 to the effect that he cannot engage in many of 
the physical activities he once enjoyed, including long 
walks, running, jogging, and hiking.  He said that he is 
perceived as a "disabled" person which also causes him to 
become depressed.

Preliminary Considerations - VA's Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
finds that proper notice has been accorded the veteran with 
respect to the claim of entitlement to service connection for 
depression secondary to service-connected disability in this 
instance.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although notice was provided, service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to this claimed 
condition.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

The Board finds that all necessary development has been 
accomplished, and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained extensive VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during a hearing at the RO in 
September 2004.  Voluminous records have been retrieved from 
the Social Security Administration.  He was afforded a VA 
compensation and pension examination in March 2004with 
respect to issue being decided that included a clinical 
opinion.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of this claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claim is ready to be considered on the merits.

Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2007). This 
includes disability made chronically worse by service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).



Factual Background

The service medical records are negative for any complaints 
or findings of depression.  The post service record reflects 
that the veteran was afforded a VA examination in May 1987 
where no complaints of depression were recorded.  No 
psychiatric diagnosis was provided at that time.  He was 
hospitalized at VA in September 1987 for left ankle surgery 
and no psychiatric symptoms were noted. 

A claim for depression secondary to service-connected left 
ankle disability was received in April 2003.  Attached and 
received in support of the claim at that time was a Social 
Security disability determination report dated in August 1995 
showing that the appellant was afforded a formal psychiatric 
evaluation subsequent to an overdose of medication for which 
he had been hospitalized a month before.  It was reported 
that he provided history of problems related to his inability 
to work.  It was noted that he had worked from 1988 to 1994, 
but had developed bone spurs in his ankle followed by surgery 
from which he had been unable to return to work.  He related 
that he had lots of problems with pain, could not perform in 
his position as laborer, and felt he was unqualified for a 
desk position that had been offered by his company who still 
held the offer out.  The appellant said that he began to sit 
in his room all day crying all the time, and thought that if 
this was all life was about then he would take his life.  It 
was reported that he took an overdose of medication with 
alcohol and had to be hospitalized for treatment.  On mental 
status examination, it was reported that he was focused on 
two things; the fact that his former employer wanted to give 
him a desk job, and his feeling that he did not have the 
skills for that position.  He stated that his VA compensation 
was not enough to take care of his basic needs and that this 
created a dilemma for him.  It was noted that the veteran had 
a history consistent with alcohol dependency with DWIs 
(driving while intoxicated) for which he had had prior 
treatment but had continued to use. 

The examiner stated that the veteran continued to be fairly 
depressed, feeling unable to obtain employment and rejected 
by society.  Following a comprehensive background history and 
mental status examination, diagnoses were rendered of major 
depressive disorder, alcohol dependence, continuous, and 
status post surgery on left ankle for bone injury.  In 
comments following examination, it was found that he had some 
decreased concentration and his ability to maintain his pace 
was also decreased because of some chronic pain and ongoing 
depression.  The examiner stated that there was a history of 
poor interaction with supervisors and co-workers primarily 
because of chronic alcoholism, and that this was expected to 
continue until he got himself involved in an ongoing 
abstinence program for alcoholism.

The veteran underwent a follow-up psychiatric examination in 
May 1996 where it was noted that he was engaged in vocational 
rehabilitation.  He stated that his self image and self 
esteem had improved after obtaining a grade point average of 
3.76.  He had plans of pursuing a B.A. following graduation 
from vocational rehabilitation.  Following mental status 
examination, the examiner found that the veteran had a 
history of affective disorder and substance problems, but was 
not showing evidence of a major thought disorder at that 
time.  It was reported that he continued to use some 
alcoholic beverages.  In view of such, Axis I diagnoses of 
major depression by history, alcohol dependence by history 
with some usage at this time, were rendered.  An Axis III 
diagnosis of injury to left ankle was provided.  On Axis IV, 
it was found that he had moderate to severe stressors 
involving financial problems. 

Pursuant to the filing of his claim, the veteran was afforded 
a VA psychiatric examination in March 2004.  The examiner 
stated that the claims folder, and his computerized file were 
reviewed.  The veteran provided a detailed background service 
and post service history, to include information regarding 
his left ankle injury.  It was reported that he had had three 
surgeries on the ankle and walked with a pronounced limp.

The veteran stated that he felt a little depressed thinking 
about his ankle and not being able to do the things that he 
had enjoyed 18 years before.  It was noted that later in the 
interview, he stated that 'things are great' and that he 
dealt with days as they came.  He related that his mood was 4 
on a 10 scale, and that he did not sleep very well because of 
pain in the back and ankle.  It was reported that he spent 
time restoring a vehicle and working on a computer.  He 
denied having any suicidal or homicidal ideation, but did 
admit to some feelings of guilt.  The veteran related that he 
had been sober for six years, and occasionally attended AA 
(Alcoholics Anonymous) meetings with his brother who also had 
problems with alcohol.  It was reported that he had completed 
an associate's degree in desktop publishing and graphics and 
art design in 1996.  It was noted that he had been on Social 
Security since 1994, but had worked for four months in 1998 
while living in a halfway house.  

A mental status examination was essentially unremarkable.  
Following examination, an Axis I diagnosis of alcohol 
dependence in full sustained remission, and nicotine 
dependence were rendered.  No diagnosis was given on Axis II.  
On Axis III, the diagnoses were osteomalacia of the left 
ankle and gastroesophageal reflux disease.  The examiner 
commented that the veteran did not meet the criteria for a 
major depressive episode at that time.  She stated that "I 
believe his depression in the past was more likely related to 
significant alcohol abuse.  If he does have occasional 
depressive symptoms these do not appear to be disabling at 
the present time."

Legal Analysis

As noted previously, the veteran's service medical records 
reflect no symptoms or diagnosis of depression, nor did a 
post service examination in 1987 indicate any psychiatric 
symptomatology or problem.  The Board observes that no 
clinical evidence of any disability of this nature was 
documented in the record until the mid 1990s.  The Board 
points out that this is approximately 20 years after 
discharge from active duty and far too remote in time to 
conclude that it is of service onset.  

The Board points out, however, that the appellant does not 
contend that depression is of service onset.  Rather, he 
avers that the severity of his service-connected left ankle 
disability led to a major depressive disorder to the extent 
that he attempted to take his own life.  The record does 
indeed document that following what appears to be a suicide 
gesture in 1995, a major depressive disorder was diagnosed.  
The appellant related that he was distraught over not being 
able to work on account continuing symptoms associated with 
left ankle disability.  It is shown that he had declined the 
option of sedentary employment his employer offered at that 
time, but had subsequently enrolled in vocational 
rehabilitation and made good progress.  By the time of 
psychiatric evaluation the following year, it was shown he 
was much improved and the diagnosis of major depression was 
noted by history only.  On both examinations, it was 
indicated that the appellant had a significant alcohol 
dependency problem.  The Board notes that neither examiner 
attributed depression to the service-connected ankle disorder 
despite comprehensive evaluations.  

The Board points out that following review of the record on 
VA examination in February 2004, the examiner related while 
the veteran's past depression was more likely related to 
alcohol abuse.  She stated that any current symptoms of 
depression were not disabling, and declined to relate them to 
the service-connected disorder. 

It is well established that it is the province of trained 
health care providers to enter conclusions that require 
medical expertise, such as opinions as to diagnosis, 
causation and etiology. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In this case, the VA examiner in 2004 clearly 
articulated the reasons and rationale as to why the veteran's 
depression is not related to a service-connected disability.  
It was found that any current feelings of depression are not 
disabling.  The examiner is shown to have thoroughly reviewed 
the record in forming the opinion.  As noted previously, 
neither psychiatric examiner in 1995 or 1996 attributed 
depression to the service-connected ankle disorder.  The 
record in this instance thus contains no competent medical 
evidence to the contrary that links depression to service or 
service-connected disability. See also 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  As a layperson 
without medical training and expertise, the appellant himself 
is not competent to provide an opinion on this matter. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim and 
service connection for depression on a secondary basis must 
be denied. See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007), 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression, as secondary to service-connected left 
ankle disability is denied.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected left ankle disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation, and that he is totally disabled and unable to 
secure and maintain any gainful employment as a result 
thereof.  The appellant presented testimony on personal 
hearing on appeal in September 2004 to the effect that his 
symptoms had gotten much worse.  He stated in effect that 
pain affected every aspect of his life, to include 
interpersonal relationships and activities of daily living.  
Documentation of record indicates that he receives Social 
Security disability primarily on account of left ankle 
disability.  

The Board observes that the veteran last had a VA examination 
for compensation and pension purposes in February 2004.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran claims that a disability has 
worsened since the last examination, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability has increased in severity); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the appellant will be provided an opportunity 
to report for a current VA orthopedic examination to 
ascertain the current status of the service-connected left 
ankle disorder.

The Court also held that in the case of a claim for a total 
rating based on individual unemployability, the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work. See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  Given that there has 
been no assessment in this regard, the Board will also 
request that this be accomplished.

Additionally, the Board notes that the veteran appears to 
receive regular VA outpatient treatment.  The most recent 
records date through July 2007.  As VA potentially has notice 
of the existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, VA records dating from 
August 2007 should be requested and associated with the 
claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000 (VCAA) is completed and 
satisfied with respect to all 
issues on appeal.  In particular, 
the RO should ensure that the 
notification requirements and 
development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 
2008) are fully met with respect 
to the claims for left ankle 
disability and a total rating 
based on unemployability since the 
most recent duty-to-assist letter 
in February 2004.  

2.  VA outpatient records dating 
from August 2007 should be 
retrieved and associated with the 
claims folder.

3.  After a reasonable time for 
receipt of additional records, the 
veteran should be scheduled for 
examination by a VA orthopedist, 
which should include a functional 
capacity evaluation to assess the 
severity of his service-connected 
left ankle disability.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies should 
be conducted and clinical findings 
should be reported in detail.  In 
a detailed narrative format, the 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

A  The examiner should indicate 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected left 
ankle.  In addition, the examiner 
should indicate whether, and to 
what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation 
of motion (beyond that clinically 
shown).

B  The examiner is also requested 
to opine whether it is at least as 
likely as not that the veteran's 
service-connected left ankle 
osteochondroma with distal /tibia 
involvement renders him totally 
disabled, and unable to secure or 
follow a substantially gainful 
occupation.  Complete and detailed 
rationale is requested for the 
opinions provided

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
re-adjudicate the remaining issues 
on appeal.  If the benefits are 
not granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


